internal_revenue_service number release date index number --------------------------------------------------- -------------------------------------- ---------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b3 plr-116920-13 date date taxpayer --------------------------------------------------- ---------------------------------------------------------- -------------------------------------- ------------ -------------------------------- ------------------------------------------------- state a exchange date dear -------------- we respond to your letter dated date on behalf of taxpayer that requests rulings under sec_301 and sec_305 of the internal_revenue_code the code the information submitted in that letter is summarized below facts taxpayer is a state a corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has one class of common_stock outstanding taxpayer stock which is publicly traded and listed on the exchange taxpayer intends to elect under sec_856 of the code to be treated as a real_estate_investment_trust reit effective date the first reit taxable_year in connection with the reit election prior to the end of the first reit taxable_year taxpayer intends to distribute to its shareholders with respect to their taxpayer stock all of its plr-116920-13 earnings_and_profits that were or will be accumulated by taxpayer for all taxable periods ending prior to the first reit taxable_year as required by sec_857 the special dividend taxpayer intends to provide each shareholder with an election to receive his her or its share of the special dividend in the form of i cash ii taxpayer stock or iii a combination of both cash and taxpayer stock if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to receive only taxpayer stock taxpayer intends to place a limit on the aggregate amount of cash to be distributed in payment of the special dividend cash will comprise at least percent of the special dividend the cash limitation to the extent necessary taxpayer will issue cash in lieu of fractional shares of taxpayer stock any cash paid in lieu of fractional shares will not count towards the cash limitation if all elections to receive the special dividend are for cash or a combination of cash and taxpayer stock and would result in the payment of cash in an aggregate amount that is less than or equal to the cash limitation then all such elections will receive the requested amount of cash if all such elections would result in the payment of cash in an aggregate amount in excess of the cash limitation then a each shareholder electing to receive the special dividend in cash on percent or less of the total number of shares of taxpayer stock he holds will receive his elected amount of cash b each shareholder electing to receive the special dividend in cash on more than percent of the total number of shares of taxpayer stock he holds will receive i cash on the number of elected shares equal to percent of his total number of shares of taxpayer stock plus ii cash on the number of elected shares exceeding percent of the total number of shares of taxpayer stock he holds in a prorated amount based on a formula plus iii shares of taxpayer stock for the remaining amount of the elected shares for cash that were not paid in cash taxpayer intends to distribute its stock and the cash in the special dividend during the first reit taxable_year and as soon as reasonably practicable following the date of the election deadline the calculation of the number of shares to be received by any shareholder will be determined over a period of two weeks ending as soon as practicable before the date of the special dividend payment and will be based upon a formula that utilizes market plr-116920-13 prices and is designed to equate in value the number of shares to be received with the amount of money that could be received instead taxpayer represents that it currently does not have a dividend_reinvestment_plan drip in effect but taxpayer intends that for any taxpayer shareholder participating in a future drip the drip will apply to the special dividend only to the extent of the cash the taxpayer shareholder would have received in the special distribution in the absence of the drip rulings based solely on the information submitted and the representations made we rule as follows all of the cash and taxpayer stock to be distributed in the special dividend by taxpayer to holders of taxpayer stock will be treated as a distribution_of_property with respect to its stock to which sec_301 and sec_305 apply provided a the taxpayer elects to be taxed as and qualifies as a reit as of the first reit taxable_year and b the special dividend occurs during the first reit taxable_year the amount of the distribution of stock shall be considered to equal the amount of cash that could have been received instead of such stock sec_1_305-1 and sec_1_305-2 example of the income_tax regulations caveats rulings concerning the special dividend are void and we do not express any opinion on the tax consequences of the special dividend if the special dividend is not completed by the end of the first reit taxable_year further except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above holdings in particular we are not ruling on whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code or any_tax consequences resulting from the establishment of a drip procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-116920-13 by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with our office we are sending a copy of this letter to your authorized representatives sincerely filiz a serbes branch chief branch office of associate chief_counsel corporate cc
